Citation Nr: 1643413	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-21 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 2007 to February 2012. He served in Southwest Asia and his military decorations include the Combat Action Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Atlanta, Georgia, Regional Office (RO).


FINDING OF FACT

The Veteran's obstructive sleep apnea has been shown to be manifested by persistent daytime hypersomnolence and requires the use of a CPAP machine.


CONCLUSION OF LAW

The criteria for a 50 percent rating for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.97, Diagnostic Code 6847 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). Sleep apnea is rated according to diagnostic code 6847. Under diagnostic code 6847, a noncompensable rating is warranted for sleep apnea that is asymptomatic but with documented sleep disorder breathing. A 30 percent rating is warranted for persistent day-time hypersomnolence. A 50 percent rating is warranted for sleep apnea requiring use of a breathing assistance device such as a continuous airway pressure (CPAP) machine. A 100 rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale or for sleep apnea requiring a tracheostomy. 38 C.F.R. § 4.97, Diagnostic Code 6847 (2015).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran underwent a sleep study in March 2009 while in service. He was diagnosed with, in pertinent part, obstructive sleep apnea corrected with a CPAP machine and a CPAP was recommended. In January 2013, the Veteran was afforded a VA examination. The examiner noted the Veteran's prior diagnosis of obstructive sleep apnea and indicated that he had persistent daytime hypersomnolence but did not use a CPAP machine. The examiner did not address the Veteran's March 2009 sleep study and that he was determined to require a CPAP machine at that time. Therefore, this is examination is of low probative value. 

The Veteran's obstructive sleep apnea has been shown to be manifested by persistent daytime hypersomnolence and requires the use of a CPAP machine. Given these facts, the Board finds a 50 percent most closely approximates the severity of the Veteran's disorder. A 100 percent rating is not warranted as he does not have chronic respiratory failure with carbon dioxide retention or cor pulmonale and his disorder does not require a tracheostomy.


ORDER

A 50 percent initial rating for obstructive sleep apnea is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 
Department of Veterans Affairs


